Oakley. Ch. J. (With the concurrence of Sandford and Paine, Justices.)
This motion is made with a view to discharge the bail from his responsibility, and it is bottomed on the language of section two hundred and four of the code of procedure, which provides that a defendant arrested may at any time before the justification of bail, apply, on motion, to vacate the order of arrest, or to reduce the amount of hail. The defendant’s idea is, that as the bail never justified in this case, the matter, is still open for him to move to vacate the order under which he was arrested. The plain meaning of the code is, that the application must be made before the hail have justified if excepted to; and if not excepted to, before the time for taking an exception has elapsed, and the hail has thereby become perfect. The defendant, by submitting to put in and perfect bail, accedes to the regularity of his arrest and the *707sufficiency of the grounds for it. The object of the provision in the code, is to give him time to move before bail shall have been perfected.
Motion denied.